ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2016-06-16_ORD_01_NA_00_FR.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                   DANS LA MER DES CARAÏBES
                     ET L’OCÉAN PACIFIQUE
                       (COSTA RICA c. NICARAGUA)


                      ORDONNANCE DU 16 JUIN 2016




                             2016
                      INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE CARIBBEAN SEA
                    AND THE PACIFIC OCEAN
                       (COSTA RICA v. NICARAGUA)


                         ORDER OF 16 JUNE 2016




4 CIJ1098.indb 1                                       23/02/17 08:55

                                           Mode officiel de citation :
                       Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique
                            (Costa Rica c. Nicaragua), ordonnance du 16 juin 2016,
                                           C.I.J. Recueil 2016, p. 240




                                                Official citation :
                        Maritime Delimitation in the Caribbean Sea and the Pacific Ocean
                               (Costa Rica v. Nicaragua), Order of 16 June 2016,
                                           I.C.J. Reports 2016, p. 240




                                                                                1098
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157293-3




4 CIJ1098.indb 2                                                                             23/02/17 08:55

                                                16 JUIN 2016

                                               ORDONNANCE




                    DÉLIMITATION MARITIME
                   DANS LA MER DES CARAÏBES
                     ET L’OCÉAN PACIFIQUE
                   (COSTA RICA c. NICARAGUA)




                    MARITIME DELIMITATION
                     IN THE CARIBBEAN SEA
                    AND THE PACIFIC OCEAN
                   (COSTA RICA v. NICARAGUA)




                                               16 JUNE 2016

                                                 ORDER




4 CIJ1098.indb 3                                               23/02/17 08:55

                    240 	




                                   COUR INTERNATIONALE DE JUSTICE


        2016                                       ANNÉE 2016
       16 juin
     Rôle général
       no 157                                        16 juin 2016

                                  DÉLIMITATION MARITIME
                                 DANS LA MER DES CARAÏBES
                                   ET L’OCÉAN PACIFIQUE
                                         (COSTA RICA c. NICARAGUA)




                                                 ORDONNANCE


                        Le président de la Cour internationale de Justice,
                       Vu les articles 48 et 50 du Statut de la Cour et l’article 67 de son Règle-
                    ment,
                       Vu la requête déposée au Greffe de la Cour le 25 février 2014, par
                    laquelle la République du Costa Rica (ci‑après le « Costa Rica ») a intro-
                    duit une instance contre la République du Nicaragua (ci‑après le « Nica-
                    ragua ») au sujet d’un différend relatif à la délimitation maritime dans la
                    mer des Caraïbes et l’océan Pacifique,
                       Vu l’ordonnance rendue le 31 mai 2016, par laquelle la Cour a décidé
                    qu’il sera procédé à une expertise, conformément aux articles 48 et 50 de
                    son Statut, afin de la renseigner sur l’état de la côte entre les points invo-
                    qués respectivement par le Costa Rica et le Nicaragua, dans leurs écri-
                    tures, comme étant le point de départ de la frontière maritime dans la mer
                    des Caraïbes, et que cette expertise sera confiée à deux experts indépen-
                    dants, désignés par ordonnance du président de la Cour une fois les Par-
                    ties entendues ;
                       Considérant que, par lettres en date du 2 juin 2016, le greffier a informé
                    les Parties de la décision de la Cour et du fait que c­ elle-ci avait identifié
                    deux experts potentiels aux fins de mener l’expertise ainsi décidée, à savoir
                    M. Eric Fouache et M. Francisco Gutiérrez, dont le curriculum vitae a
                    été joint auxdites lettres ; et que les Parties ont été invitées à communiquer

                    4




4 CIJ1098.indb 18                                                                                     23/02/17 08:55

                    241 	         délimitation maritime (ordonnance 16 VI 16)

                    à la Cour toutes observations qu’elles souhaiteraient faire au sujet du
                    choix des experts, le 10 juin 2016 au plus tard ;
                       Considérant que, par une lettre en date du 10 juin 2016, le Costa Rica
                    a dit ne pas avoir d’objections à formuler au sujet des deux experts iden-
                    tifiés par la Cour et être prêt à fournir toute assistance nécessaire à la
                    mission d’expertise ;
                       Considérant que le Nicaragua, dans une lettre en date du 10 juin 2016,
                    n’a pas formulé d’observations spécifiques sur les deux experts identifiés
                    par la Cour, mais a déclaré être à l’entière disposition de c­elle-ci pour
                    l’assister dans l’organisation de la mission ;
                       Considérant qu’il y a donc lieu de procéder à la désignation des experts,
                    lesquels pourront indiquer au Greffe, le cas échéant, l’assistance technique
                    qu’ils estimeraient être nécessaire à l’accomplissement de leur mission,
                        Désigne les deux experts suivants :
                       M. Eric Fouache, de nationalité française, professeur de géographie,
                    vice-­chancelier de l’Université de Paris-­Sorbonne Abou Dhabi (Emirats
                    arabes unis), membre senior de l’Institut universitaire de France et pré-
                    sident de l’association internationale des géomorphologues ;
                       M. Francisco Gutiérrez, de nationalité espagnole, professeur de géolo-
                    gie et de géomorphologie à l’université de Saragosse (Espagne), ancien
                    membre du comité exécutif de l’association internationale des géomor-
                    phologues.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le seize juin deux mille seize, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République du Costa Rica et
                    au Gouvernement de la République du Nicaragua.


                                                                            Le président,
                                                                  (Signé) Ronny Abraham.
                                                                               Le greffier,
                                                                 (Signé) Philippe Couvreur.




                    5




4 CIJ1098.indb 20                                                                                    23/02/17 08:55

